  Case 12-22398         Doc 42         Filed 01/24/19 Entered 01/24/19 11:31:50         Desc Main
                                        Document     Page 1 of 13


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE:                                             )   Chapter 7
                                                    )
                                                    )   Case No. 12-22398
 LINDA JEAN MILAKOVICH,                             )   Jointly Administered
                                                    )
                             Debtor.                )   Honorable Jack B. Schmetterer
                                                    )
                                                    )   Hearing Date: February 12, 2019
                                                    )   Hearing Time: 10:00 a.m.


                                       NOTICE OF APPLICATION

TO:     See Attached Service List

        PLEASE TAKE NOTICE that on February 12, 2019 at 10:00 a.m., the undersigned shall
appear before the Honorable Jack B. Schmetterer, or whomever may be sitting in her place and
stead, in courtroom 682, United States Bankruptcy Court for the Northern District of Illinois,
Eastern Division, 219 S. Dearborn, Chicago, IL 60604 and will then and there present the First
and Final Fee Application of Shaw Fishman Glantz & Towbin LLC as Counsel to Chapter 7
Trustee for Allowance of Compensation and Reimbursement of Expenses and Related Relief,
at which time you may appear if you deem fit.

      Dated: January 24, 2019                           Respectfully submitted,

                                                        /s/ Ira Bodenstein
                                                        Ira Bodenstein (# 3126857)
                                                        FOX ROTHSCHILD LLP
                                                        321 N. Clark Street, Ste. 800
                                                        Chicago, IL 60654
                                                        Tel: (312) 541-0151
                                                        ibodenstein@foxrothschild.com
                                                        Counsel to the Chapter 7 Trustee




ACTIVE\86327451.v1-1/24/19
  Case 12-22398         Doc 42   Filed 01/24/19 Entered 01/24/19 11:31:50             Desc Main
                                  Document     Page 2 of 13


                                 CERTIFICATE OF SERVICE

       Ira Bodenstein certifies that he caused to be served a true copy of the above and foregoing
Notice of Application and First and Final Fee Application of Shaw Fishman Glantz & Towbin
LLC as Counsel to Chapter 7 Trustee for Allowance of Compensation and Reimbursement
of Expenses and Related Relief, upon the attached Service List in the manner indicated on this
24th day of January, 2019

                                                      /s/ Ira Bodenstein




Electronic Mail Notice List – Case No. 12-22398

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •   Ira Bodenstein ibodenstein@foxrothschild.com,
        plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Ira Bodenstein iratrustee@shawfishman.com,
        IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Deborah Kanner Ebner dkebner@debnertrustee.com,
        dke@trustesolutions.net,IL53@ecfcbis.com;webmaster@debnertrustee.com;lizd@debora
        hebnerlaw.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com
    •   Brian L Shaw bshaw@foxrothschild.com, cknez@foxrothschild.com
    •   M. Gretchen Silver ustpregion11.es.ecf@usdoj.gov,
        gretchen.silver@usdoj.gov;denise.delaurent@usdoj.gov;maria.e.yapan@usdoj.gov


Via U.S. Regular Mail

Linda Jean Milakovich                                   TD Bank, USA
11007 Lyman Ave                                         By American InfoSource LP as agent
Chicago Ridge, IL 60415                                 4515 N. Santa Fe Ave.
                                                        Oklahoma City, OK 73118
Quantum3 Group LLC as agent for
MOMA Funding LLC                                        Capital One Bank (USA), N.A. by
P.O. Box 788                                            American InfoSource LP as agent
Kirkland, WA 98083-0788                                 P.O. Box 71083
                                                        Charlotte, NC 28272-1083




                                                  2

ACTIVE\86327451.v1-1/24/19
  Case 12-22398         Doc 42   Filed 01/24/19 Entered 01/24/19 11:31:50   Desc Main
                                  Document     Page 3 of 13


Atlas Acquisitions LLC as assignee
HSBC Bank Nevada National Assoc.
294 Union Street
Hackensack, NJ 07601

PYOD, LLC its successors and assign
 as assignee of FNBM, LLC
Resurgent Capital Services
P.O. Box 19008
Greenville, SC 29602

Larry Wynn
7202 South Shore Drive
Apt. 2A
Chicago, IL 60649




                                             2

ACTIVE\86327451.v1-1/24/19
     Case 12-22398          Doc 42       Filed 01/24/19 Entered 01/24/19 11:31:50                    Desc Main
                                          Document     Page 4 of 13


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    IN RE:                                                   )   Chapter 7
                                                             )
                                                             )   Case No. 12-22398
    LINDA JEAN MILAKOVICH,                                   )   Jointly Administered
                                                             )
                              Debtor.                        )   Honorable Jack B. Schmetterer
                                                             )
                                                             )   Hearing Date: February 12, 2019
                                                             )   Hearing Time: 10:00 a.m.

       COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION

    Name of Applicant:                              Shaw Fishman Glantz & Towbin LLC

    Authorized to Provide Professional              Ira Bodenstein, Chapter 7 Trustee
    Services to:

    Date of Order Authorizing Employment:           September 12,2017, effective as of August 1, 2017

    Period for Which Compensation is                August 1, 2017 through June 10, 2018
    Sought:

    Amount of Fees Sought:                          $6,291.001

    Amount of Expense Reimbursement                 $98.17
    Sought:

    This is a(n):                      Interim Application                               Final Application

    If this is not the first application filed herein by this professional, disclose as to all prior fee applications:
                                                   Total Requested                                  Any Amount
      Date Filed         Period Covered                                      Total Allowed
                                                 (Fees and Expenses)                              Ordered Withheld
         N/A               N/A                  N/A                           N/A                N/A
    Applicant: Shaw Fishman Glantz & Towbin LLC                     Shaw Fishman Glantz & Towbin LLC

    Date:    January 24, 2019                                       By:      /s/ Ira Bodenstein
                                                                             One of its Members




1
 During the relevant period, Shaw Fishman Glantz & Towbin LLC rendered legal services to the Trustee in the total
amount of $5541.00, but has included the amount of $750.00 to prepare and file this fee application as well as any
court appearances which may be necessary in support thereof.


ACTIVE\86327451.v1-1/24/19
  Case 12-22398             Doc 42      Filed 01/24/19 Entered 01/24/19 11:31:50                      Desc Main
                                         Document     Page 5 of 13


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 IN RE:                                                    )   Chapter 7
                                                           )
                                                           )   Case No. 12-22398
 LINDA JEAN MILAKOVICH,                                    )   Jointly Administered
                                                           )
                             Debtor.                       )   Honorable Jack B. Schmetterer
                                                           )
                                                           )   Hearing Date: February 12, 2019
                                                           )   Hearing Time: 10:00 a.m.


   FIRST AND FINAL FEE APPLICATION OF SHAW FISHMAN GLANTZ &
 TOWBIN LLC AS COUNSEL TO CHAPTER 7 TRUSTEE FOR ALLOWANCE OF
COMPENSATION AND REIMBURSEMENT OF EXPENSES AND RELATED RELIEF

         Shaw Fishman Glantz & Towbin LLC (“Shaw Fishman”), applies to this Court pursuant

to 11 U.S.C. §§ 330 and 331, Fed. R. Bankr.P. 2002(a)(6), 2016(a) and Local Bankruptcy Rule

5082-1 for: (a)(1) the total allowance and approval, on an interim and final basis, of $6,291001 in

new compensation for 11.20 hours of professional services rendered by Shaw Fishman as

bankruptcy counsel to Deborah K. Ebner, solely in her capacity as the chapter 7 trustee (the

“Trustee”) for the bankruptcy estate of Linda Jean Milakovich2 (the “Debtor”), for the period

beginning August 1, 2017 through and including June 10, 2018 (the “Application Period”); and

(ii) allow and approve, on an interim and final basis, the reimbursement of $98.17 for actual costs

incurred incident to those services. In support of this application (the “Application”), Shaw

Fishman states as follows:




         1
           During the relevant period, Shaw Fishman through its predecessor firm Shaw Fishman Glantz & Towbin
LLC rendered legal services to the Trustee in the total amount of $5541.00, but has included the amount of $750.00
to prepare and file this fee application as well as any court appearances which may be necessary in support thereof.
         2
             Ms. Ebner is the successor trustee to Barry A. Chatz who resigned on December 7, 2018.


ACTIVE\86327451.v1-1/24/19
  Case 12-22398         Doc 42   Filed 01/24/19 Entered 01/24/19 11:31:50             Desc Main
                                  Document     Page 6 of 13


               JURISDICTION, BACKGROUND AND SIGNIFICANT EVENTS

        1.      This Court has jurisdiction over the Application under 28 U.S.C. §§ 157 and 1334,

and Internal Operating Procedure 15 (a) of the United States District Court for the Northern District

of Illinois.

        2.      Venue of this proceeding is proper in this District pursuant to 28 U.S.C. §§ 1408

and 1409.

        3.      On May 31, 2012 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court

for the Northern District of Illinois.

        4.      The prior trustee filed his initial No Asset Report on August 7, 2012 (Dkt.

#11).

        5.      Subsequent to filing the No Asset Report, the prior trustee discovered the

Debtor was a party-plaintiff in certain mesh litigation lawsuits which were assets of the

Debtor’s estate.

        6.      The case was then reopened on December 17, 2015 (Dkt. #17) and the prior

trustee was reappointed (Dkt. #18).

        7.      After investigation, the prior trustee filed his second No Asset Report on

February 15, 2016 (Dkt. #20).

        8.      After receiving further information about the mesh litigation, the case was

once again reopened on June 13, 2017 (Dkt. #23) and the prior trustee was once again

reappointed on June 16, 2017 (Dkt. #24).




                                                 2

ACTIVE\86327451.v1-1/24/19
  Case 12-22398         Doc 42      Filed 01/24/19 Entered 01/24/19 11:31:50          Desc Main
                                     Document     Page 7 of 13


        9.      On December 7, 2018, the prior trustee was appointed as successor trustee to Barry

A. Chatz for the Debtor’s estate.

        10.     On August 28, 2017, the prior trustee filed the Application of Trustee for Authority

to Employ Counsel [Dkt. No. 27] (the “Shaw Fishman Retention Application”) to retain Brian

Shaw, Ira Bodenstein and the law firm of Shaw Fishman Glantz & Towbin LLC (collectively,

“Shaw Fishman”) as bankruptcy counsel in connection with the above-captioned bankruptcy case

pursuant to 11 U.S.C. §§ 327 and 330 and Fed. R. Bankr. P. 2014.

        11.     On September 12, 2017, the Court entered an order [Dkt. No. 28] granting the Shaw

Fishman Retention Application, authorizing the prior trustee to employ Shaw Fishman effective

as of August 1, 2017.

                         SERVICES RENDERED BY SHAW FISHMAN

        12.     During the Application Period, Shaw Fishman assisted the Trustee, with, among

other things, the investigation of certain Mesh Litigation claims of the Debtor and the filing of two

motions to approve settlement of those Mesh Litigation claims pursuant to Fed. R. Bankr. P. 9019.

        13.     The Shaw Fishman statement of services rendered and expenses incurred (the

“Invoices”) for the Application Period are attached hereto as “Exhibit A“ and incorporated herein

by reference. The Invoices provide detailed descriptions of all services rendered, as well as the

timekeeper, date, and amount of time expended.

        14.     In the aggregate, Shaw Fishman attorneys and paralegals rendered 11.20 hours of

legal services to the Trustee in connection with this Case during the Application Period. All of the

services reflected on the attached Invoices pertain to this Case and were rendered at the request of

the Trustee in the exercise of his duties under 11 U.S.C. § 1106. At the customary hourly rates

charged by Shaw Fishman’s attorneys and paralegals, the aggregate amount due Shaw Fishman


                                                 3

ACTIVE\86327451.v1-1/24/19
  Case 12-22398         Doc 42   Filed 01/24/19 Entered 01/24/19 11:31:50           Desc Main
                                  Document     Page 8 of 13


for the services rendered during the Application Period is $5,541.00, for an average hourly rate of

approximately $494.73. The expenses for which reimbursement is requested are those customarily

charged by Shaw Fishman to all of its clients. The aggregate expense reimbursement reflected on

the attached Invoices sought by this Application is $98.17.

        15.     The hourly rates charged by Shaw Fishman with respect to its legal services

compare favorably with the rates charged by other Chicago metropolitan firms having attorneys

and paralegals with similar experience and expertise as the Shaw Fishman’s professionals.

Further, the amount of time spent by Shaw Fishman is reasonable given the nature of the services

rendered and the ultimate benefit to the Estate in that in excess of $49,000.00 was recovered as a

result of the Shaw Fishman services.

        16.     In an effort to provide the court and parties in interest with understandable

information concerning the amount and nature of Shaw Fishman’s services during the Application

Period, and in compliance with Local Bankruptcy Rule 5082-1, Shaw Fishman has classified its

services into two (2) separate categories of services, as follows:

           Description                     Total Hours                 Total Fees Incurred

 Mesh Litigation Settlement                     8.00                                   $4,320.00

 Retention of Professionals                     3.20                                   $1,221.00

          TOTAL                                 11.2                                   $5,541.00



        17.     The following is a separate description of each of Shaw Fishman’s principal

categories of activities, which generally describe the tasks performed. The Invoices provide

detailed descriptions of all services rendered in each of the following categories and the

timekeeper, date and amount of time expended in each category. Summary charts for each


                                                 4

ACTIVE\86327451.v1-1/24/19
  Case 12-22398         Doc 42   Filed 01/24/19 Entered 01/24/19 11:31:50          Desc Main
                                  Document     Page 9 of 13


category setting forth each professional who rendered services, total time and value of services,

and the total dollar value are also provided herein as follows:

        Mesh Litigation Settlements

        18.     Shaw Fishman expended 8.0 hours of professional services having a value of

$4,320.00 pertaining to the investigation and settlement of the Debtor’s Mesh Litigation Claims.

        19.     The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.

          Professional                        Hours                         Amount

 Ira Bodenstein                                 8.0                        $4,320.00



        Retention of Professionals

        20.     Shaw Fishman expended 3.2 hours of professional services having a value of

$1,221.00 pertaining to the Trustee’s applications to retain counsel.

        21.     The chart below is a summary of the total amount of time entered by each

timekeeper for this category during the Application Period, as well as the corresponding dollar

value of those services.

          Professional                        Hours                         Amount

 Ira Bodenstein                                 1.4                         $735.00

 Christina M. Sanfelippo                        1.8                         $486.00




                                                 5

ACTIVE\86327451.v1-1/24/19
  Case 12-22398         Doc 42     Filed 01/24/19 Entered 01/24/19 11:31:50             Desc Main
                                    Document     Page 10 of 13


                SUMMARY OF SERVICES RENDERED BY PROFESSIONAL

        22.     In summary, the total compensation sought for each professional with respect to the

aforementioned categories is as follows:

      Professional              Position       Hourly Rate        Billed Hours          Amount

 Ira Bodenstein              Member          $525.00              4.6              $2,415.00

 Ira Bodenstein              Member          $550.00              4.8              $2,640.00

 Christina M.                Associate       $270.00              1.8              $ 486.00
 Sanfelippo
 TOTAL                                                            11.20            $5,541.00


        23.     In evaluating this Application, this Court should consider the following: (a) the

value of the services rendered by Shaw Fishman on behalf of the Trustee; (b) the nature and

complexity of the issues presented; (c) the skill required to perform the legal services properly; (d)

the customary fees charged by other professionals in this case and in similar cases; the experience

and ability of the professionals involved; and (f) the amount of compensation awarded in similar

cases. When viewed either individually or collectively, these factors support an award of the

requested compensation in full.

        24.     Shaw Fishman has conscientiously attempted to avoid having multiple attorneys

appear on behalf of the Trustee. To the greatest extent possible, meetings, court appearances,

negotiations and other matters were handled on an individual basis.

        25.     Given the criteria set forth in 11 U.S.C. § 330, namely: (a) the nature, extent and

value of the services; (b) the time spent; (c) the rates charged for such services; (d) the performance

of the services within a reasonable amount of time commensurate with the complexity, importance

and nature of the problem, issue or task addressed; and (e) the reasonableness of the services based



                                                  6

ACTIVE\86327451.v1-1/24/19
  Case 12-22398          Doc 42   Filed 01/24/19 Entered 01/24/19 11:31:50           Desc Main
                                   Document     Page 11 of 13


on the compensation charged by comparably skilled practitioners in other bankruptcy and non-

bankruptcy matters, Shaw Fishman respectfully submits that the requested compensation

represents a fair and reasonable amount that should be allowed in full and on a final basis.

                                           EXPENSES

         26.    The aggregate amount of expenses for which reimbursement is being sought is

$98.17. All of the expenses for which reimbursement is requested are expenses which Shaw

Fishman customarily recoups from its clients. An itemization of the expenses is attached hereto as

part of Exhibit A. The types of costs for which reimbursement is sought are listed below:

  Internal Photocopy                                           10¢ per page
  Overnight Delivery (e.g., Federal Express)                   actual cost
  Filing Fees                                                  actual cost
  Miscellaneous                                                actual cost
  On Line Legal or Factual Research (Pacer)                    actual or prorated percentage cost
  Postage                                                      actual cost
  Process Server                                               actual cost
  Westlaw                                                      actual or prorated percentage cost
  Local Telephone                                              Actual cost
  Outgoing/Income Facsmiles                                    No cost
  Local and Long Distance Travel                               Actual cost
  Recording Fees                                               Actual costs
  Deposition Costs                                             Actual costs

         27.    The specific expenses for which reimbursement is requested during the Application

Period are as follows:


 Postage                                             $ 81.28

 Pacer                                               $ 6.50

 Conference Call                                     $ 10.39




                                                 7

ACTIVE\86327451.v1-1/24/19
  Case 12-22398         Doc 42    Filed 01/24/19 Entered 01/24/19 11:31:50             Desc Main
                                   Document     Page 12 of 13


        28.     All of the expenses for which reimbursement is requested are actual and necessary

expenses, which Shaw Fishman incurred in the course of providing services to the Trustee. All

expenses were billed in the same manner as Shaw Fishman bills its non-bankruptcy clients.

Further, the expenses for which reimbursement is sought constitute the types and amounts

previously allowed by bankruptcy judges in this and other judicial districts.

                             COMPLIANCE WITH 11 U.S.C. § 504

        29.     Other than as provided for and allowed by 11 U.S.C. § 504, there is no agreement

between Shaw Fishman and any other firm, person or entity for the sharing of division of any

compensation payable to Shaw Fishman.

                                             NOTICE

        30.     Notice of this Application has been provided in accordance with Federal Rule of

Bankruptcy Procedure 2002(a)(6) to (i) the Office of the United States Trustee; (ii) counsel for the

Debtor; (iii) all creditors requesting notice in this case; and (iv) all creditors who filed proofs of

claim. Shaw Fishman requests that the Court finds this notice sufficient under the circumstances.

                                          CONCLUSION

        WHEREFORE, Shaw Fishman Glantz & Towbin LLC respectfully requests the entry of

an order, substantially in the form attached hereto, that:

        a)      Approves and allows Shaw Fishman’s compensation in the amount of
                $6,291.00, on a final basis, for services provided during the Application
                Period beginning August 1, 2017 through and including June 10, 2018;
        b)      Approves and allows Shaw Fishman $98.17 in expense reimbursement, on
                a final basis, for expenses incurred during the Application Period beginning
                August 1, 2017 through and including June 10, 2018;

        c)      Authorizes the Trustee to pay Shaw Fishman $6,291.00 in allowed fees;
        d)      Authorizes the Trustee to pay Shaw Fishman $98.17 in allowed expenses;
                and


                                                  8

ACTIVE\86327451.v1-1/24/19
  Case 12-22398         Doc 42   Filed 01/24/19 Entered 01/24/19 11:31:50         Desc Main
                                  Document     Page 13 of 13



        e)      Provides Shaw Fishman with such additional relief as may be appropriate
                and just under the circumstances.



                                              Respectfully submitted,

                                              SHAW FISHMAN GLANTZ & TOWBIN LLC

 Dated: January 24, 2019                      By:     /s/ Ira Bodenstein
                                              Ira Bodenstein
                                              321 North Clark Street, Suite 800
                                              Chicago, IL 60654
                                              Tel: (312) 541-0151
                                              Fax: (312) 980-3888

                                              Counsel for the Trustee




                                               9

ACTIVE\86327451.v1-1/24/19
